DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S Patent No. 8,433,682, claims 1-19 of U.S Patent No. 9,298,559 and claims 1-18, 20-22 of U.S Patent No. 10,379,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and do not disclose the limitations “wherein the copy of the first snapshot includes a copy of logical associations for the first snapshot”, “wherein the copy of the first snapshot includes a copy of pointers associated with the first snapshot”, “analyzing the accessed multiple data objects” and “reverting to the second state of the set of data” that would have been obvious in light of the invention claimed.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Longshaw (U.S Pub # 20070288490) in view of Zwilling (U.S Pub # 20040267835).
With regards to claim 1, Longshaw discloses at least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processing device, executes operations for analyzing a snapshot of a set of data, the operations comprising: 
causing to be generated, by the least one data processing device, a first snapshot of a set of data at a first time, wherein the first snapshot captures a first state of the set of data at the first time, and wherein the set of data includes multiple data objects; causing to be generated a second snapshot at a second, later time, wherein the second snapshot captures a second state of the set of data at the second time ([0034] the first and second snapshot indices may represent historical states of the database at two different times).
Longshaw does not disclose however Zwilling discloses:
causing to be generated, before an accessing of the at least one of the multiple data objects, a snapshot of the second snapshot and at least one associated transaction log ([0053-0054] create a first snapshot and then a second snapshot of a database. [0060] where a database consist of a log file and a data set file); and 
permitting to be accessed, via the first snapshot, at least one of the multiple data objects ([0038] applying transactions in an undo file to the database).
	It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to access parts of a snapshot corresponding to a first state of a database after a subsequent snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 2, Longshaw does not disclose however Zwilling discloses:
causing a reversion to the second state of the set of data  ([0038] revert component can be employed to restore the database to the point in time in which the database snapshot was created).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to access parts of a snapshot corresponding to a first state of a database after a subsequent snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 3, Longshaw further discloses:
wherein the second snapshot includes a copy of logical associations for the first snapshot ([0047] metadata of the archive).
With regards to claim 4, Longshaw does not disclose however Zhang discloses:
modifying the first snapshot after the second snapshot is generated ([0038] applying open transactions stored in an undo file to the restored database and/or database log files).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to modify a database that a first snapshot points to using pointers.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 7, Longshaw further discloses:
wherein the set of data includes a database and database logs, and the method further comprises modifying the first snapshot by playing one or more database logs into the database ([0049] Each update log may include log entries indicating record operations performed for changing the database state from a first state existent at the time represented by the snapshot to which the log corresponds to a second state existent at a time represented by a following snapshot. [0054] perform the log entries on the snapshot).
With regards to claim 8, Longshaw does not disclose however Zwilling discloses:
reverting to the second state of the set of data by performing a revert operation utilizing the snapshot of the second snapshot (Zwilling [0038] revert component can be employed to restore the database to the point in time in which the database snapshot was created).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to access parts of a snapshot corresponding to a first state of a database after a subsequent snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
With regards to claim 10, Longshaw does not disclose however Zwilling discloses:
modifying the first snapshot, and after reverting to the second state of the set of data, modifying the first snapshot again (Zwilling [0038] applying open transactions stored in an undo file to the restored database and/or database log files.
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to modify a database that a first snapshot points to using pointers.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 11, Longshaw further discloses:
causing at least one operation on the accessed one or more multiple data objects to be performed, wherein the at least one operation includes- indexing the multiple data objects and adding information to an index, or associating the multiple data objects with one or more classifications and storing the one or more classifications in a metabase, or extracting the multiple data objects from the set of data and copying the multiple data objects to a storage device ([0047] database index with metadata).
With regards to claim 18, Longshaw discloses at least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one computing device, performs operations for modifying data, the operations comprising: 
creating a second snapshot of a first snapshot of a set of data, wherein the set of data is for a database ([0034] The first and second snapshot indices 219 and 220 may represent historical states of the database at two different times. [0035] each database index may include a plurality of pointers, where each pointer points directly or indirectly to a particular one of the database records. [0059] a second snapshot generated based on the first snapshot, the same pointers may be included);
modifying the first snapshot ([0049] Each update log may include log entries indicating record operations performed for changing the database state from a first state existent at the time represented by the snapshot to which the log corresponds to a second state existent at a time represented by a following snapshot. [0039] pointers may be updated);
wherein the reverting includes employ portions of one or more transaction logs to revert the set of data for the database to a first state corresponding to a first point in time for the first snapshot ([0051] based on a log and the particular snapshot to which the log corresponds to, a snapshot of the time may be generated), and 
wherein the second snapshot is configured to revert the set of data for the database to a second state by employing portions of one or more additional transaction logs ([0051-0052] based on a log and the particular snapshot to which the log corresponds to, a snapshot of the time may be generated).
Longshaw does not explicitly disclose however Zwilling discloses:
reverting the modifications to the first snapshot ([0038] revert component can be employed to restore the database to the point in time in which the database snapshot was created),
so that the operations enable the set of data for the database to be put into multiple states corresponding to when the database existed at multiple points in time and allowing recovery of data from the database as the data existed at different points in time ([0042] multiple DBSSs at different points in time that may be used to restore a database to).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to modify a database that a first snapshot points to using pointers.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 19, Longshaw does not disclose however Zwilling discloses:
wherein the first snapshot is a snapshot of both the set of data for the database and transaction logs associated with the database ([0060] database consist of data files and log files), wherein the portions of one or more transaction logs are usable to commit corresponding changes to the database ([0046] database logs can be employed to roll forward the reverted DBSS to a point in time just before the user error occurred to minimize amount of data lost).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to modify a database that a first snapshot points to using pointers.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
With regards to claim 20, Longshaw does not disclose however Zwilling discloses:
wherein the first snapshot is a snapshot of both the set of data for the database and transaction logs associated with the database ([0060] database consist of data files and log files), wherein the portions of one or more transaction logs are usable to commit corresponding changes to the database ([0046] database logs can be employed to roll forward the reverted DBSS to a point in time just before the user error occurred to minimize amount of data lost).
It would have been obvious for one of ordinary skill in the art to have combined the system of Longshaw by the system of Zwilling to modify a database that a first snapshot points to using pointers.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Longshaw (U.S Pub # 20070288490) in view of Zwilling (U.S Pub # 20040267835) and in further view of Zhang (U.S Pat # 7707184).
With regards to claim 5, Longshaw does not disclose however Zhang discloses:
wherein causing the first snapshot of the set of data to be generated includes causing to be generated the first snapshot of the set of data at least partly with a software-based snapshot provider ([Col. 9 lines 45-67] create using software-based processing and file system hardware-level processing).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Zwilling by the system of Zhang to utilize both software and hardware level processing to generate a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to permit reading/writing data of a file system (Zhang [Col. 2 lines 48-60]).
With regards to claim 6, Longshaw does not disclose however Zhang discloses:
wherein causing the first snapshot of the set of data to be generated includes causing to be generated the first snapshot of the set of data at least partly with a hardware-based snapshot provider ([Col. 9 lines 45-67] create using software-based processing and file system hardware-level processing).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Zwilling by the system of Zhang to utilize both software and hardware level processing to generate a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to permit reading/writing data of a file system (Zhang [Col. 2 lines 48-60]).
With regards to claim 9, Longshaw does not disclose however Zhang discloses:
wherein the set of data is utilized by an application, and wherein the application includes either an email server, a Structured Query Language (SQL) server, a file server, or an application server (Zhang [Col. 4 lines 12-23] application file server).
It would have been obvious for one of ordinary skill in the art to have modified the system of Longshaw and Zwilling by the system of Zhang to utilize the set of data in an application server
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a file server for organizing information on storage devices ([Col. 2 lines 48-55]).
Claims 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S Pat # 7707184) in view of Zwilling (U.S Pub # 20040267835).
With regards to claim 12, Zhang discloses at least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one computing device, performs operations for analyzing data, the operations comprising: 
receiving at least one replication log indicating at least one change to a first data set, wherein the first data set includes one or more individual data objects, wherein the least one replication log can be utilized to implement the at least one change to a second data set as the first data set existed at a first point in time, and wherein the least one replication log or data associated therewith includes at least one indication of a second point in time at which the first data set is consistent ([Col. 4 lines 54-67] the system stores replication logs that track changes to a plurality of data objects. [Col. 3 lines 60-67 wherein the change log also includes snapshot markers); 
utilizing, by the computing device, the least one replication log to cause the at least one change to the second data to be generated ([Col. 4 lines 54-67] apply log to the snapshot); 
analyzing the snapshot of the second data changed according to the least one replication log ([Col 4 lines 54-67] transaction log of the snapshot); and 
accessing the one or more of the individual data objects as the data objects existed at the second point in time ([Col. 13 lines.3-15] note that the system accesses retrieved log files from the plurality of objects at a specified snapshot state and stores them in an appropriate location within the active file system).
Zhang does not disclose however Zwilling discloses:
causing to be created a snapshot of the second data at or near the second point in time ([0054] second snapshot).
It would have been obvious for one of ordinary skill in the art to have combined the system of Zhang by the system of Zwilling to access parts of a snapshot corresponding to a first state of a database after a subsequent snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
	With regards to claim 13, Zhang further discloses:
wherein the second data includes a database and at least one database log, wherein the least one replication log includes modifications to the database and/or the at least one database log, and wherein utilizing the least one replication log to replicate the changes to the second data includes modifying the database using the at least one database log ([Col. 4 lines 54-67] the system replays the transaction log entries after restoring the database to a specified snapshot).
	With regards to claim 14, Zhang further discloses:
after analyzing the snapshot of the second data, reverting the snapshot of the second data ([Col. 4 lines 54-67] the system replays the transaction log entries after restoring the database to a specified snapshot); and 
after reverting the snapshot of the second data, utilizing least one replication log to replicate additional changes to the second data ([20 Col. 4 lines 54-67] the system replays the transaction log entries after restoring the database to a specified snapshot).
With regards to claim 15, Zhang further discloses:
wherein the first data set includes a database, and wherein the method further comprises creating a first snapshot of both the database and transaction or replication logs associated with the database, playing portions of one or more of the logs to commit corresponding changes to the database ([20 Col. 4 lines 54-67] the system replays the transaction log entries after restoring the database to a specified snapshot).
Zhang does not disclose however Zwilling discloses:
creating a second snapshot of the first snapshot, wherein a user can analyze data in the database as the database existed as of a time that the logs were played into the database ([0034] The snapshot database(s) 130 allow users to create a transaction consistent view of an existing source database 110 without making a complete copy thereof).
It would have been obvious for one of ordinary skill in the art to have combined the system of Zhang by the system of Zwilling to access parts of a snapshot corresponding to a first state of a database after a subsequent snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore a full database to a point in time prior to the occurrence of a user error (Zwilling [0004]).
With regards to claim 17, Zhang further discloses:
wherein the method further comprises performing at least one test of the first snapshot in order to validate or verify the snapshot and ensure that the first data set was correctly copied ([46] verifying the snapshot image was saved correctly during the backup procedure).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S Pat # 7707184) in view of Zwilling (U.S Pub # 20040267835) and in further view of Stringham (U.S Pat # 8732417).
	With regards to claim 16, Zhang does not disclose however Stringham discloses:
wherein the method further comprises: causing an initial full second data to be created, thereafter causing a snapshot of the first data set to be created, and thereafter, causing incremental copies or snapshots of the first data set and the logs to be created ([Col. 7 lines 22-30] full backup, and then an incremental backup based on modifications made to the snapshot).
It would have been obvious for one of ordinary skill in the art to have modified the system of Zhang and Zwilling by the system of Stringham to apply a series of incremental backups to a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a snapshot to backup a system to create one or more files that may be used to re-create the system as it existed at a given time (Stringham [Col. 1 lines 10-15]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166